Citation Nr: 0100229	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  93-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $17,030.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran had active service from January 1944 to October 
1945.  He died in August 1979, and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1993 decision of the RO's Committee on Waivers 
and Compromises, which denied a waiver of recovery of 
improved death pension benefits on the basis that there was 
misrepresentation on the part of the appellant.  The Board 
remanded this case to the RO in October 1995 and September 
1997.  As noted in those remands, the issue of reinstatement 
of the appellant's improved death pension benefits is 
referred to the RO because such issue is not in proper 
appellate status.  


REMAND

The Board has previously remanded this case in 1995 and 1997 
in order to determine whether or not the amount of the 
overpayment was properly calculated.  Despite the ensuing 
development by the RO, there remains in the record a 
significant discrepancy which must be clarified concerning 
the 1989 income received by the appellant from a private 
retirement pension fund.  The appellant contends that she 
received $255.35 per month (or $3,064.20 total over a 12-
month period) from the pension fund in 1989.  An April 1992 
letter from Central States Southeast and Southwest Areas 
Pension Fund to the RO supports the appellant's statement, 
indicating that she was receiving $255.35 per month for life.  
However, in retroactively terminating her VA pension based on 
excessive countable income for 1989, the RO relied on the 
appellant's signed certification dated in April 1992 that she 
had instead received $3,664 from the private retirement 
pension fund in 1989.  In view of the substantial difference 
in private retirement pension reportedly received by the 
appellant, the RO should contact Central States Southeast and 
Southwest Areas Pension Fund and obtain information 
clarifying the exact amount it paid to the appellant in 1989.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the Central 
States Southeast and Southwest Areas 
Pension Fund and request clarification 
regarding the payments it made to the 
appellant in 1989.  In particular, the RO 
should request verification concerning 
whether the payments of $255.35 per month 
(as noted by the pension fund in its 
April 1992 letter to the RO) represented 
the gross amount or net amount paid to 
the appellant in 1989; and if such amount 
was the net amount paid, what was the 
gross amount to which the appellant was 
entitled.  Once obtained, all records 
should be associated with the claims 
folder.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellant's claim.  If the decision 
remains adverse, the RO should provide 
the appellant and her representative with 
a supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



